Title: Notes on William Eaton’s Accounts: Editorial Note
From: 
To: 


            
            
            In the spring of 1802, confronting an expenditure by William Eaton of $16,000 primarily for the charter of a vessel to carry dispatches to the United States, James Madison wrote to remind the consul that he must submit a full statement of his accounts. Eaton complied reluctantly, agreeing in November 1802 to send the information but contending that he could not always obtain receipts, even from the Tunisian government. He was uncomfortable, he said, submitting his financial charges for settlement if he could not be present to explain them. Writing in April 1803 to approve Eaton’s request to leave his post at Tunis, Madison cautioned that as the consul’s “pecuniary transactions have been spread over a number of years,” settlement of his accounts would depend on the sufficiency of the documentation he submitted (Madison, PapersWilliam T. Hutchinson, Robert A. Rutland, J. C. A. Stagg, and others, eds., The Papers of James Madison, Chicago and Charlottesville, 1962- , 35 vols., Sec. of State Ser., 1986- , 9 vols., Pres. Ser., 1984- , 7 vols., Ret. Ser., 2009- , 2 vols., Sec. of State Ser., 1:78, 82n; 2:314; 3:202–3; 4:107, 517).
            When he wrote in April, Madison did not know that the consul had already left Tunis. Eaton had made an abrupt departure, an event prompted by some of his financial transactions. He had paid out a large amount of money, about $23,000 by his reckoning, to finance the scheme to place Ahmad Qaramanli at the head of a rebel army against his brother, the bey of Tripoli. In addition, in 1801, Yusuf Sahib-at-Taba, Hammuda’s chief minister, had demanded the use of the Anna Maria, a vessel chartered by the United States, for a voyage to obtain a cargo of oil. Yusuf made Eaton cover the costs of the cargo and the use of the ship beyond the term of its charter, then refused to reimburse him. Such large outlays of funds forced Eaton to borrow 34,000 Spanish dollars from Hammuda’s commercial agent. When the Tunisians insisted on repayment of the loan in March 1803, Eaton used his own assets to cover part of the debt and Richard V. Morris reluctantly authorized payment of $22,000 from U.S. funds for the remainder. The incident made relations between the Americans and the Tunisian regime so acrimonious that Hammuda insisted on Eaton’s immediate departure. Morris detailed a surgeon from his squadron, George Davis, to remain in Tunis as temporary consul, and Eaton made his way to the United States by Leghorn and Gibraltar, arriving in Boston early in May. In June he appeared in Washington, where he could fulfill his wish to be available when his accounts were adjusted (same, 4:107, 390–2, 422n; 5:197; 6:328; NDBWDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers, Washington, D.C., 1939–44, 6 vols. and Register of Officer Personnel and Ships’ Data, 1801–1807, Washington, D.C., 1945, 2:352–5, 370, 374, 383–4; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States, Washington, D.C., 1832–61, 38 vols., Claims, 1:299–307, 322, 337–41; Charles Prentiss, ed., The Life of the Late Gen. William Eaton [Brookfield, Mass., 1813], 242; Vol. 38:347n; Vol. 39:494–5n).
            Richard Harrison, the Treasury’s auditor, arranged Eaton’s accounts into 14 categories or “heads” and sent a comprehensive statement, which has not been found, to the State Department on 27 June. The auditor asked Madison for “principles of settlement” to guide the review of Eaton’s accounts, which were “the first of the kind that have been presented for examination at the Treasury”—the first set of accounts for a consular post in one of the Barbary states. Harrison asked in particular about Eaton’s salary; about categories of expenditures to be allowed; whether vouchers were required for all types of expenditures; and whether “Stores & Merchandize” sent to Tunis were “considered as already accounted for, or whether they are to form a debit against the Agent” (Madison, PapersWilliam T. Hutchinson, Robert A. Rutland, J. C. A. Stagg, and others, eds., The Papers of James Madison, Chicago and Charlottesville, 1962- , 35 vols., Sec. of State Ser., 1986- , 9 vols., Pres. Ser., 1984- , 7 vols., Ret. Ser., 2009- , 2 vols., Sec. of State Ser., 5:126).
            Madison responded on 1 July. In that reply to Harrison, Madison mentioned only the first, second, fourth, seventh, eighth, and fourteenth headings. The undated notes by Jefferson printed as Document II below, which the president evidently intended to augment, amend, and in some cases contradict what Madison had written to Harrison, refer to the first, second, fourth, seventh, and eighth headings. Document I below, dated 2 July in Jefferson’s endorsement, appears to consist of notes for his own use and touches on two additional headings, the ninth and eleventh. Madison informed the auditor that most of the items in Eaton’s accounts would be “subject to the ordinary rules of settlement, with respect to vouchers.” One exception was the eighth heading of the accounts, which according to Madison’s response to Harrison included a variety of gifts, some in the form of money. Although the presents might not be covered by individual receipts, the secretary of state declared, detailed documentation and “the best proof which circumstances permit” were required. Madison stated that the stores and merchandise that Harrison had asked about were chargeable to Eaton (same, 5:131–2).
            Consuls in Barbary Coast states were the only U.S. consuls authorized by statute to receive salaries, an acknowledgment that their functions were more diplomatic than commercial. Other consuls could charge fees for their services but did not draw salaries (U.S. Statutes at LargeRichard Peters, ed., The Public Statutes at Large of the United States…1789 to March 3, 1845, Boston, 1855–56, 8 vols., 1:255–6, 533). Jefferson noted that the rules for settling diplomats’ accounts provided guidance for what to do with Barbary consuls’ transactions (see Document II). He was in accord with an instruction from Madison to Harrison allowing Eaton a quarter of a year’s salary for his expenses in returning to the United States, and he agreed also with Madison’s reckoning that Eaton’s salaried term of service ended with his eviction from Tunis by Hammuda. Eaton, however, also put in a charge for outfit, the allowance given a diplomat to set up his household-cum-legation. A U.S. minister in a foreign capital could receive as much as a year’s salary for outfit. Madison favored allowing the charge—“under the first head of Mr. Eatons charge the outfit may be admitted,” he informed Harrison—but Jefferson thought otherwise: “No outfit can be allowed.” Eaton’s request for payment for furniture met a similar response. Madison suggested that more information was necessary, advising Harrison that the furniture “must be accounted for,” but Jefferson said no, the charges for furnishings should just be “disallowed.” Both statesmen were inclined to reject Eaton’s claims under the fourth heading, which according to Jefferson included “distributions of charity,” although in this case Jefferson pondered the question while Madison simply deemed the expenditures “inadmissible.” In his response to Harrison, Madison did not refer to expenses for horses and mules or for repairs and alterations to buildings, items that found a place in Jefferson’s consideration (Documents I and II, below; Madison, PapersWilliam T. Hutchinson, Robert A. Rutland, J. C. A. Stagg, and others, eds., The Papers of James Madison, Chicago and Charlottesville, 1962- , 35 vols., Sec. of State Ser., 1986- , 9 vols., Pres. Ser., 1984- , 7 vols., Ret. Ser., 2009- , 2 vols., Sec. of State Ser., 5:131; Vol. 28:619n; Vol. 35:371n).
            
            By 14 July, when Madison dated his instructions to Tobias Lear as consul general at Algiers, the president and the secretary of state had decided to allow consuls in North Africa the amount of a year’s salary as an allowance for outfit. The “nature of the Office admits of and requires it,” Madison explained to Richard O’Brien, who would be the next consul after Eaton to submit accounts. The allowance would also “enable the Treasury to strike out some charges in the Consular accounts, which are deemed inconvenient to be admitted, & at the same time are supposed to have been in a degree necessary to be disbursed.” Lear was also to have house rent “on a moderate but decent scale,” plus expenses for couriers, postage, printing, secretarial and translation services, and presents to officials as custom might demand. “There may be calls for Charitable donations,” Madison advised the new consul general, “but it has been judged most consonant with principle and the public Interest, to refer them to the Consuls private account, and to free the Treasury from them. Should you find any usage requiring national Charities, you will be pleased to state them and their amount for Consideration” (Madison, PapersWilliam T. Hutchinson, Robert A. Rutland, J. C. A. Stagg, and others, eds., The Papers of James Madison, Chicago and Charlottesville, 1962- , 35 vols., Sec. of State Ser., 1986- , 9 vols., Pres. Ser., 1984- , 7 vols., Ret. Ser., 2009- , 2 vols., Sec. of State Ser., 5:177, 234–5).
            Madison’s answer to Harrison on 1 July indicates that Eaton’s accounts included charges relating to the Anna Maria and also the Gloria, a vessel Eaton purchased, used for carrying dispatches and other purposes, and sold. Madison asked the auditor to move the charges for the Gloria from the seventh heading, where Harrison had put them, to the thirteenth heading and to classify them as relating to the Navy Department. To collect information about the account items for the Anna Maria and the Gloria, Madison made inquiries of George Davis and, later, Lear. When Robert Smith, with Jefferson’s approbation, rejected Eaton’s claim that the Gloria had in effect been part of the U.S. Navy, Madison and Jefferson thought they might be able to allow Eaton some payment for use of the ship as an “advice-boat” for carrying dispatches. Madison in his response to the auditor suspended “for enquiry and consideration” an item of $10,131.73 under Harrison’s fourteenth heading, which involved a transaction between Eaton and Yusuf Sahib-at-Taba. Jefferson did not mention that charge or those relating to the Anna Maria and the Gloria in his notes (same, 5:131; 6:465–6, 515–16; 7:289–90; Vol. 38:367–8n; TJ to Eaton, 8 Feb. 1804).
            The statement that Harrison sent to Madison on 27 June evidently contained a variety of miscellaneous charges under the second heading. Both sets of Jefferson’s notes printed below show that he studied several of those entries in the accounts. The president in Document II echoed a request from Madison to Harrison for more information about the “contingencies” included in Eaton’s submission. By January 1804, the auditor obtained more details from Eaton about the miscellaneous charges and sent Madison an abstract, which has not been found. After reviewing that statement, Madison authorized Harrison to allow charges for “Customary presents at public feasts, expences of horses & carriages, repairs of the house & appurtenances, hire of boats, porterage, postage, sums paid to Couriers, and small presents to Messengers coming on public business” (Madison, PapersWilliam T. Hutchinson, Robert A. Rutland, J. C. A. Stagg, and others, eds., The Papers of James Madison, Chicago and Charlottesville, 1962- , 35 vols., Sec. of State Ser., 1986- , 9 vols., Pres. Ser., 1984- , 7 vols., Ret. Ser., 2009- , 2 vols., Sec. of State Ser., 6:369, 465).
            When he sent the revised statement of contingencies, Harrison also inquired about the entry for $10,131.73 that had been deferred. That charge, which Madison came to characterize as an extortion of funds from Eaton by the Tunisian chief minister, stemmed from an agreement by Eaton to pay $10,000 for the Tunisians’ assistance in the plan to back Ahmad Qaramanli against his brother. The payment was supposed to depend on the successful toppling of Yusuf Qaramanli from the Tripolitan throne, and the money was to come from Ahmad, not the United States. However, when Eaton asked for reimbursement of the money he had put up for the cargo of the unauthorized voyage of the Anna Maria, Yusuf Sahib-at-Taba refused to turn over the funds, saying they were owed for the Tripolitan scheme. Jefferson and Madison decided that the executive branch had no authority to reimburse that money to Eaton. The president in lawyerlike fashion informed the ex-consul that it was a private matter, the chief minister having failed to pay a debt for a mercantile transaction: the United States could “lend their aid” to an effort to recover the money in Tunis, “but this is the utmost to which they are bound.” Madison suggested that Congress might be able to provide some remedy where the executive branch could not, and Eaton prepared a long memorial to the House of Representatives. The Committee on Claims declined to move the matter forward, however. Eaton made a second attempt in 1806, when his unsettled claims encompassed charges relating to the Anna Maria, the Gloria, the chief minister’s detention of funds, and Eaton’s payment of ransom to free a Christian woman from slavery (same, 369, 508, 512, 515, 588; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States, Washington, D.C., 1832–61, 38 vols., Claims, 1:299–307, 323–32; TJ to Eaton, 8 Feb. 1804).
          